Syllabus by
DAY, J.
APPEAL
(30 G) The nature of the action, as shown by the pleadings and the character of the relief sought under them, determines whether such action presents a case in chancery or an action in law.
CONTRACTS
(150 B) Where a petition declares upon a breach of contract and recites facts which, if proven, woul.d entitle the plaintiff to a money judgment, and the prayer of such petition asks for a money judgment and the' answer, denies the right thereto, such action is one at law “for money only”, in which either party might demand a jury trial, and is not a suit in chancery for equitable relief, even though the appointment of a receiver, an allowance of an injunction and an accounting are asked as ancillary and incidental to the main relief sought. Such action is not appealable.
Marshall, C. J., Kinkade, Robinson, Jones, Matthias and Allen, JJ., concur.